Citation Nr: 0604020	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability on a direct basis or as secondary to service-
connected left shoulder and elbow disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served a period of active service in the Army 
from August 1989 to October 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.  In January 2001, the veteran had a hearing 
at the RO with a Decision Review Officer (DRO).  

The Board remanded the veteran's claim in August 2004 in 
order to obtain a VA examination report as well as for 
actions consistent with Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In November 2005 statement, the veteran informed VA of a 
change in his address and his request to have his claims file 
transferred to the RO in Waco, Texas.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.

2.  A right shoulder disability of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to events, 
disease, or injury during military service.

3.  A right shoulder disability is not related to any 
service-connected disability.




CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Right Shoulder 
Disability

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders from 38 C.F.R. §§ 3.307 and 
3.309. 
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's service 
connection claim, the Board acknowledges the veteran's 
complaints -- in personal statements, the January 2001 
hearing transcript, VA examination reports, and VA as well as 
private treatment notes -- that he suffers from current right 
shoulder disability as a result of overuse due to his 
service-connected left elbow and left shoulder disabilities.  
These lay statements alone, however, cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310 with 
respect to the relationship between events during service, 
his service-connected left upper extremity disabilities, and 
his current complaints.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

The veteran contends that he currently suffers from a right 
shoulder disability after overuse secondary to his service-
connected left shoulder and elbow disabilities and that 
service connection for the claimed right shoulder disability 
is warranted.  After a review of the evidence, the Board 
finds that the record does not support his contentions, and 
that his claim for entitlement to service connection for a 
right shoulder disability must fail.

Service medical records do not show any complaint, diagnosis, 
or treatment for a chronic right shoulder disability during 
active service.  Private treatment records dated in 1999 
indicate that the veteran complained of right shoulder pain 
and suffered from anterior impingement of the right shoulder.  
An August 1999 private treatment note listed an impression of 
right shoulder with rotator cuff disease with positive 
impingement.  A September 1999 private operative report 
showed that the veteran underwent arthroscopic decompression 
of the right shoulder.  Thereafter, a March 2001 private 
treatment note listed an impression of status post 
subacromial decompression for possible shoulder instability.  
The veteran also reported that he underwent additional repair 
of his right rotator cuff at a private hospital in May 2001.  
VA as well as private treatment notes dated in 2002 show 
continued complaints of right shoulder pain and findings of 
impingement.  None of the private or VA medical opinions of 
record indicate that the veteran's claimed right shoulder 
disability is related to active service.  

As an initial matter, a preponderance of the competent 
medical evidence of record does not show that the veteran 
suffers from a right shoulder disability that is 
etiologically related to disease, injury, or events during 
his active service or that was incurred within one year after 
his separation from active service.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Entitlement to service connection for a 
right shoulder disability is not warranted on a direct basis.

The Board must now determine whether the veteran's claimed 
right shoulder disability is secondary to his service-
connected left shoulder and elbow disabilities.  Under 38 
C.F.R. § 3.310(a), service connection may be established on a 
secondary basis for a disability, which is proximately due 
to, or the result of service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
case, the veteran is currently rated as 10 percent for 
residuals of left elbow dislocation with traumatic arthritis 
under Diagnostic Codes 5010-5206 and 20 percent for chronic 
left shoulder impingement bursitis under Diagnostic Codes 
5010-5201.  

The record contains three medical opinions from two private 
treatment providers.  In a March 1999 letter addressed to the 
veteran, a private physician stated that he could not "know 
greater than with a 51% probability" that the veteran's 
right shoulder disability was "related strongly" to 
problems with the left elbow and left shoulder.  In an 
additional August 2001 statement, the same physician noted 
that overuse of the right shoulder after problems with the 
left shoulder was "certainly a considerable contributory" 
to problems the veteran had with his right shoulder.  The 
physician further stated, "I believe that the left shoulder 
problems forced you to overuse your right shoulder and had 
led to some of the overuse injuries, such as the rotator cuff 
disease that you had on the right side."  In a March 2001 
statement from an additional private physician, it was noted 
that the veteran "developed chronic right shoulder and arm 
pain secondary to overuse syndrome".         

In a November 2001 VA examination report, the examiner 
indicated that he had reviewed the veteran's claims file.  
After examining the veteran's right shoulder, the examiner 
listed a diagnosis of status post subacromial decompression 
surgery as well as a separate rotator cuff repair by history 
of the right shoulder with chronic shoulder impingement 
bursitis in the report.  The examiner opined that "it is not 
likely" that the veteran's right shoulder condition is 
secondary to his left elbow or left shoulder conditions.  The 
examiner acknowledged, "Certainly by intuitive sense, if you 
use a particular joint more because you are favoring another 
surgical site, there is a potential for increased stress to 
that joint."  However, it was concluded that "there is no 
good acceptable medical basis to translate that into wish and 
into corroborating a disability unrelated to the original 
surgical site".        

In an additional VA examination report dated in November 
2004, the examiner indicated that he had reviewed the 
veteran's claims file and noted that the veteran related his 
right shoulder disability more to his occupation as a bus 
driver than to his service-connected left upper extremity 
conditions.  Findings of minimal signs of rotator cuff injury 
as well tendonitis and limitation of right shoulder active 
range of motion were noted in the November 2004 report.  The 
examiner specifically indicated that he did not find "any 
connection" between the veteran's claimed right shoulder 
disability and his service-connected left shoulder and elbow 
disabilities.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds the opinions of the VA examiners in the 
November 2001 and November 2004 examination reports to be 
entitled to great probative value compared to all of the 
other private treatment provider statements on the 
determination of whether the veteran's claimed right shoulder 
disability is secondary to his service-connected left elbow 
and shoulder disabilities. The November 2001 and November 
2004 VA examiner's opinions each established a coherent 
statement concerning the absence of any relationship between 
the veteran's service-connected left upper extremity 
disabilities and claimed right shoulder disability predicated 
on an independent review of the veteran's claims file.

While the Board acknowledges the private physician's opinions 
dated in March 1999, March 2001, and August 2001, it finds 
these opinions to hold very little probative value.  As an 
initial matter, these statements did not indicate that the 
providers had reviewed the veteran's service medical records.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected medical opinions as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  It appears that these 
private treatment provider opinions were based solely on the 
veteran's reported history.  Consequently, these opinions are 
of limited probative value.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (medical professionals are not competent to 
transform a lay history, unenhanced by medical comment, into 
competent medical evidence based on their status as medical 
professionals).

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current claimed right shoulder disability and his service-
connected left shoulder and elbow disabilities, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a right shoulder disability on this basis.  The Board finds 
the November 2001 and November 2004 opinions by VA examiners 
are entitled to great probative value and constitute 
probative medical evidence to show that the veteran's claimed 
right shoulder disability is not the result of his service-
connected left upper extremity disabilities.  Additional 
opinions dated in March 1999, March 2001, and August 2001, 
from private providers, in contrast, have little probative 
value.  Accordingly, entitlement to service connection for a 
right shoulder disability is also not warranted on a 
secondary basis.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning this 
claim.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In this case, a substantially complete application for the 
entitlement to service connection was received in September 
1999.  Thereafter, in a rating decision dated in November 
1999, the veteran's claim was denied.  After that rating 
action was promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
The Board acknowledges that the section 5103(a) notice in 
this instance was sent to the veteran after the RO's November 
1999 decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal had been decided before the VCAA was enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received in this case.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed below.  
Further, after the notice was provided, the case was 
readjudicated in a June 2005 supplemental statement of the 
case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

In August 2001 and April 2003 letters from the RO as well as 
a August 2004 letter from the Appeals Management Center 
(AMC), the veteran was notified regarding what information 
and evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit evidence in his possession 
that pertains to the claim.  Moreover, to the extent that the 
veteran was not specifically advised to submit any pertinent 
evidence in his possession by these letters, he was given the 
text of 38 C.F.R. § 3.159 in the March 2004 SSOC.  
Consequently, he was aware of this provision.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in August 2001, 
April 2003, and August 2004, complied with these 
requirements.  

Additionally, the Board notes that the August 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the August 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient medical 
records, private treatment records, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  VA's duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claims.  Multiple VA examinations were provided to evaluate 
the veteran's claimed right shoulder disability.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in August 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right shoulder 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


